            Case 1:17-cv-04759-PAE Document 159 Filed 04/17/20 Page 1 of 1


                                                                                               Peter T. Shapiro
                                                                                     77 Water Street, Suite 2100
                                                                                     New York, New York 10005
                                                                               Peter.Shapiro@lewisbrisbois.com
                                                                                           Direct: 212.232.1322




 April 17, 2020



 VIA ECF
 Honorable Paul A. Engelmayer
 United States District Judge
 Southern District of New York
 40 Foley Square, Room 2201
 New York, New York 10007

         Re:      Roque De La Fuente v. The Sherry-Netherland, Inc., et al.
                  Case No. 17-cv-04759 (PAE)

 Dear Judge Engelmayer:

         I represent defendants in this matter, which is currently on appeal to the Second Circuit. I
 write pursuant to Federal Rule 5.2(a) and Rule 4(B) of Your Honor’s individual rules to request that
 the Court order the sealing of Exhibit B to the Declaration of Michael J. Horvitz in support of
 Defendants’ Motion for Summary Judgment, filed on November 20, 2018 [DE 110-2]. The basis for
 this request is that the exhibit contains Plaintiff’s unredacted tax returns. Alternatively, if Your
 Honor prefers, we can submit for filing a redacted version of the tax returns which omits Plaintiff’s
 social security number and confidential information including financial data that Plaintiff requests
 not be part of the public record. The confidentiality of this information furnishes good cause for
 filing under seal. I submit this informal motion based on a request I received earlier this week from
 Frederick Cains, Esq., counsel for Plaintiff. Based on that request, we asked the Court clerk to place
 a temporary seal on this exhibit, which was done on the condition that I move before Your Honor to
 confirm that the filing under seal is permissible. Mr. Cains consents to this application. Thank you
 for your attention to this matter.

                                                  Respectfully,

                                                  Peter T. Shapiro
                                                  Peter T. Shapiro of
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

The motion is granted as follows: The Clerk of Court is respectfully directed to limit access to
Dkt. 110-2 to the parties and the Court. The parties are directed to file a redacted version of
this exhibit on ECF forthwith. SO ORDERED.

                                                 PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER 4/17/2020
                                                United States District Judge
